                  Case 19-51059-BLS              Doc 1     Filed 12/02/19         Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                                Chapter 11

WOODBRIDGE GROUP OF COMPANIES,LLC,                                    Case No. 17-12560(BLS)
et al.,l
                                                                     (Jointly Administered)
                                    Remaining Debtors.


MT~HAF_.T ~pTT)~FT~G; in his capacity as
Liquidating Trustee of the WOODBRIDGE
LIQUIDATION TRUST,
                                                                      Adversary Proceeding
                                    Plaintiff,                        Case No. 19-                  (BLS)

                         vs.

LANE FINANCIAL STRATEGIES LLC, a Virginia
limited liability company,

                                    Defendant.




         ADVERSARY COMPLAINT:(I) FOR AVOIDANCE AND RECOVERY OF
          AVOIDABLE TRANSFERS; AND (II) FOR SALE OF UNREGISTERED
         SECURITIES,FOR FRAUD,AND FOR AIDING AND ABETTING FRAUD




 1       The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC(3603)and Woodbridge Mortgage Investment Fund 1, LLC
(0172).




DOCS DE:226445.194811/003
                 Case 19-51059-BLS             Doc 1      Filed 12/02/19        Page 2 of 16



         The Woodbridge Liquidation Trust (the "Liquidation Trust" or "Plaintiff'), formed

pursuant to the FiNst Afnended Joint Chapter 11 Plan ofLiquidation of WoodbNidge Group of

Companies, LLC and Its Affiliated DebtoNs dated August 22, 2018(Bankr. Docket No. 2397)(as

it may be amended, modified, supplemented, or restated from time to time, the "Plan"2), as and

for its Adversary Coneplaint: (I) FoN Avoidance and Recovery ofAvoidable TransfeNs; and (II)

FoN Sale of UnregisteNed SecuNities,foN FNaud, andfoN Aiding cznd Abetting FNaud(this

"C~mplaint"; against Lare Financial Strate~i~s LLC ~"L~efendart";, ~?leges as fellows:

                                       NATURE OF THE ACTION

                  At least since August 2012 until shortly before they sought bankruptcy protection,

Woodbridge Group of Companies, LLC and its many hundreds of debtor affiliates (collectively,

the "Debtors") were operated by their founder and principal, Robert Shapiro ("Shapiro"), as a

Ponzi scheme. As part of this fraud, Shapiro and his lieutenants utilized the Debtors to raise over

one billion dollars from approximately 10,000 investors as either Noteholders or Unitholders

(collectively,"Investors").

         2.       Those Investors, many of whom were elderly, often placed a substantial

percentage of their net worth (including savings and retirement accounts) with the Debtors and

now stand to lose a significant portion of their investments and to be delayed in the return of the

remaining portion. The quality of the Investors' lives will likely be substantially and adversely

affected by the fraud perpetrated by Shapiro and his lieutenants.

         3.       The purpose of this lawsuit is (i) to avoid and recover monies previously paid to

Defendant by reason of these activities, on the grounds that such payments were preferential,




2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.




DOCS DE226445.194811/003
               Case 19-51059-BLS         Doc 1    Filed 12/02/19     Page 3 of 16



actually fraudulent, and/or constructively fraudulent; and (ii) to hold Defendant liable for sale of

unregistered securities, for fraud, and for aiding and abetting fraud.

                                 JLTRISDICTIOl~T AI~TI~ VEl~~JE

        4.      The Court has jurisdiction over this action under 28 U.S.C. §§ 157(a) and 1334.

Counts I, II, III, IV, and V of this adversary proceeding are core within the meaning of28 U.S.C.

§ 157(b)(2)(B),(C),(F), and (H), and Counts VI, VII, and VIII are non-core. Plaintiff consents

to entry offirm orders er judgment b;~ this Court on al? counts.

        5.      Venue of this adversary proceeding is proper in this Court pursuant to 28 U.S.C.

§§ 1408 and 1409.

                                         THE PARTIES

The Liga~idation ~'rrest

        6.      On December 4, 2017 (the "Initial Petition Date"), certain ofthe Debtors

commenced voluntary cases under chapter 11 of the Bankruptcy Code. Other of the Debtors

followed with their own voluntary cases (collectively with those of the original Debtors, the

"Bankruptcy Cases") within the following four months(each such date, including the Initial

Petition Date, a "Petition Date")

        7.      On October 26, 2018, this Court entered an order confirming the Plan (Bankr.

Docket No. 2903).

        8.      The Plan provides for, inter alia, the establishment of the Liquidation Trust on the

Effective Date ofthe Plan for the benefit of the Liquidation Trust Beneficiaries in accordance

with the terms of the Plan and the Liquidation Trust Agreement. See Plan §§ 1.75, 5.4.

        9.      The Effective Date of the Plan occurred on February 15, 2019.




                                                 2
DOCS DE2264451 94811/003
                Case 19-51059-BLS         Doc 1     Filed 12/02/19      Page 4 of 16



          10.   On February 25,2019, the Court entered an order closing the Bankruptcy Cases

of all Debtors except Woodbridge Group of Companies, LLC and Woodbridge Mortgage

Investment Fund 1, LLC (together, the "Remaining Debtors"). The Remaining Debtors'

Bankruptcy Cases are jointly administered under Case No. 17-12560(BLS).

          11.   On the Effective Date, the Liquidation Trust was automatically vested with all of

the Debtors' and the Estates' respective rights, title, and interest in and to all Liquidation Trust

Assets. See P?an § 5.4.3. Farther, the Liquidation Trust, as succPss~r ~n in+erect to the TJebt~rs,

has the right and power to file and pursue any and all "Liquidation Trust Actions" without any

further order of the Bankruptcy Court. Id. § 5.4.15. "Liquidation Trust Actions" include, inter

alia,"all Avoidance Actions and Causes of Action held by the Debtors or the Estates ...." Id.

§ 1.76.

          12.   In addition to its status as successor in interest to the Debtors and their estates, the

Liquidation Trust also holds claims held by Investors who elected to contribute to the

Liquidation Trust certain causes of action that those Investors possess against individuals such as

Defendant(the "Contributed Claims"). Id. § 1.28 (defining "Contributed Claims" to include "All

Causes of Action that a Noteholder or Unitholder has against any Person that is not a Released

Party and that are related in any way to the Debtors, their predecessors, their respective affiliates,

or any Excluded Parties, including ... all Causes of Action based on, arising out of, or related to

the marketing, sale, and issuance of any Notes or Units; ... all Causes of Action based on, arising

out of, or related to the misrepresentation of any of the Debtors' financial information, business

operations, or related internal controls; and ... all Causes of Action based on, arising out of, or

related to any failure to disclose, or actual or attempted cover up or obfuscation of, any of the




DOGS DE226445.194811/003
                Case 19-51059-BLS        Doc 1     Filed 12/02/19     Page 5 of 16




conduct described in the Disclosure Statement, including in respect of any alleged fraud related

thereto")

defendant

        13.     Defendant is a Virginia limited liability company. Upon information and belief,

Defendant acted as a financial advisor and/or broker that sold securities to the public and

provided investment services.

        1~.     defendant s~1d N:,tes ar~u' TJnits to unsusp~cti~g Inv~st:,rs, cr~at ;~ marketing

materials and sales scripts to facilitate the sale of Notes and Units to unsuspecting Investors

(often targeting unsophisticated, elderly investors with Individual Retirement Accounts). In so

doing, Defendant made materially false and fraudulent statements to induce Investors to provide

money. In connection with such conduct, Defendant, directly or indirectly, singly or in concert

with others, made use of the means or instrumentalities of interstate commerce,the means or

instruments of transportation or communication in interstate commerce, and ofthe mails.

                                  FACTUAL BACKGROUND

The Frar~cd

        15.     At least since July 2012 until shortly before they sought bankruptcy protection,

the Debtors were operated as a Ponzi scheme. As this Court explained in its order confirming

the Plan:

                The evidence demonstrates, and the Bankruptcy Court hereby finds, that
                (i) beginning no later than July 2012 through December 1, 2017, Robert H.
                Shapiro used his web of more than 275 limited liability companies,
                including the Debtors, to conduct a massive Ponzi scheme raising more
                than $1.22 billion from over 8,400 unsuspecting investors nationwide;
                (ii) the Ponzi scheme involved the payment of purported returns to
                existing investors from funds contributed by new investors; and (iii) the
                Ponzi scheme was discovered no later than December 2017.




                                                  4
DOCS DE226445.194811/003
                 Case 19-51059-BLS       Doc 1     Filed 12/02/19     Page 6 of 16



         16.     The securities sold by Defendant(i.e.,the Debtors' Notes and Units) were not

registered with the Securities and Exchange Commission (the "SEC")or applicable state

securities agencies and there was no applicable exemption from registration. Nor was Defendant

registered as broker-dealers with the SEC or applicable state agencies.

         17.     Investors were often told that they were investing money to be loaned with

respect to particular properties owned by third parties, that those properties were worth

subs±a:~tially mire than the loans against the properties, arch that they v~c~l~ rave the benefit ~f a

stream of payments from these third parties for high-interest loans, protected by security interests

and/or mortgages against such properties. Shapiro and his lieutenants represented to Investors

that the Debtors' profits would be generated by the difference between the interest rate the

Debtors charged its third-party borrowers and the interest rate it paid Investors.

         18.     In reality, these statements were lies. Investors' money was almost never used to

make high-interest loans to unrelated, third-party borrowers, and there was no stream of

payments; instead, Investors' money was commingled and used for an assortment of items,

including maintaining a lavish lifestyle for Shapiro and his family, brokers' commissions,

overhead (largely for selling even more Notes and Units to Investors), and payment of principal

and interest to existing Investors. The money that was used to acquire properties (almost always

owned by a disguised affiliate) cannot be traced to any specific Investor. These are typical

characteristics of Ponzi schemes.

        19.      Because the Debtors operated as a Ponzi scheme, obtaining new money from

Investors into the Ponzi scheme conferred no net benefit on the Debtors; on the contrary, each

new investment was a net negative. Money was siphoned off to pay the expenses described

above, so that the Debtors actually received only a fraction of the investment dollars. New




ROCS DE226445.1 94811/003
                 Case 19-51059-BLS          Doc 1    Filed 12/02/19     Page 7 of 16



money also perpetuated the Ponzi scheme, as such money enabled the Debtors to return fictitious

"profits" to early Investors — an essential component of the scheme, because "repaying" early

Investors led to new investments, without which the house of cards would fall, as it eventually

did. At the same time, each investment created an obligation to return to the defrauded Investor

100% of the investment, such that each new investment increased the Debtors' liabilities and

ultimately left them unable to satisfy their aggregate liabilities.

T/ae ?'ran~,fer~

         20.       Plaintiff is informed and believes and thereupon alleges that within the 90 days

preceding the relevant transferor's petition date, Defendant received transfers totaling not less

than the amount set forth on Exhibit A hereto (the "90 Day Transfers"), including commission

payments and other compensation. The precise 90 Day Transfers —including the transferor, its

Petition Date, the date of each transfer, and the amount of each transfer —are set forth on

Exhibit A.

        21.        Plaintiff is informed and believes and thereupon alleges that within the two years

preceding the Initial Petition Date, Defendant received transfers totaling not less than the amount

set forth on Exhibit A hereto (the "Two Year Transfers"), including commission payments and

other compensation. (The Two Year Transfers are inclusive of the 90 Day Transfers, but

Plaintiff does not seek to recover the same sum more than once.) The Two Year Transfers —

including the transferor, its Petition Date, the date of each transfer, and the amount of each

transfer —are set forth on Exhibit A.



                    [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                    6
DOCS DE226445.1 9481 U003
                Case 19-51059-BLS          Doc 1    Filed 12/02/19    Page 8 of 16




                                    FIRST CLAIM FOR RELIEF

                          A~~oiclance ai d Recovery of Prefea•ential Tra~isfers

        22.     Plaintiff realleges and incorporates herein Paragraphs 1 through 21, as if fully set

forth herein.

        23.     The 90 Day Transfers constituted transfers ofthe Debtors' property.

        24.     The 90 Day Transfers were made to or for the benefit of Defendant on account of

an antecedent debt ~n~ while the Bebtcrs v~ere ir~sol~~ent. The affirmative asserti~r~ that the

Debtors were insolvent at the times of the 90 Day Transfers is not intended and does not shift the

burden of proof or alter the presumption of insolvency provided by Bankruptcy Code section

5470.

        25.     By virtue of the 90 Day Transfers, Defendant received more than it would have

received if the 90 Day Transfers had not been made and if Defendant received a distribution

pursuant to a chapter 7liquidation.

        26.     As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 547(b), 550(a), and 551:(a) avoiding the 90 Day Transfers free and

clear of any interest of Defendant,(b) directing that the 90 Day Transfers be set aside, and

(c)recovering the 90 Day Transfers or the value thereof from Defendant for the benefit of the

Liquidation Trust.

                                  SECOND CLAIM FOR RELIEF

    Avoidance and Recovery of Actual Intent Fraudulent Transfers — Bai~kr~ptcy Code

        27.     Plaintiff realleges and incorporates herein Paragraphs 1 through 26, as if fully set

forth herein.

       28.      The Two Year Transfers constituted transfers ofthe Debtors' property.



                                                   7
DOCS DE226445194811/003
                Case 19-51059-BLS          Doc 1    Filed 12/02/19      Page 9 of 16




         29.     The Two Year Transfers were made by the Debtors with actual intent to hinder or

delay or defraud their creditors insofar as the services allegedly provided in exchange for such

transfers perpetuated a Ponzi scheme.

         30.     The Two Year Transfers were made to or for the benefit of Defendant.

        31.      As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 548(a), 550(a), and 551:(a) avoiding the Two Year Transfers free and

dear of any ~1ai~~ed interest of Lefendant,(~) dire:,ting that the Two Year Tr~r~sfers be set aside,

and (c) recovering such Two Year Transfers or the value thereoffrom Defendant for the benefit

of the Liquidation Trust.

                                   THIRD CLAIM FOR RELIEF

     A~~oidance end Recovei~~ of Constructive Fraudulent Transfers —Bankruptcy Code

        32.      Plaintiff realleges and incorporates herein Paragraphs 1 through 31, as if fully set

forth herein.

        33.      The Two Year Transfers constituted transfers of the Debtors' property.

        34.      The Two Year Transfers were made by the Debtors for less than reasonably

equivalent value at a time when the Debtors (i) were insolvent; and/or (ii) were engaged or about

to engage in business or a transaction for which any capital remaining with the Debtors were an

unreasonably small capital; and/or (iii) intended to incur, or believed that Debtors would incur,

debts beyond their ability to pay as such debts matured.

        35.      The Two Year Transfers were made to or for the benefit of Defendant.

        36.      As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 548(a), 550(a), and 551:(a) avoiding the Two Year Transfers free and

clear of any claimed interest of Defendant,(b) directing that the Two Year Transfers be set aside,



                                                   8
DOCS DE226a45.1 94811/003
                Case 19-51059-BLS         Doc 1     Filed 12/02/19     Page 10 of 16




and (c)recovering such Two Year Transfers or the value thereoffrom Defendant for the benefit

of the Liquidation Trust.

                                 FOURTH CLAIM FOR RELIEF

        Avoidance and Reco~~ery of Actual Intent Voidable Transactions —State La~v

        37.      Plaintiff realleges and incorporates herein Paragraphs 1 through 36, as if fully set

forth herein.

        3~.      The T~~ Year Transfers car~stituted transfers ~f the Be~tars' ~raperty.

        39.      The Two Year Transfers were made by the Debtors with actual intent to hinder or

delay or defraud their creditors insofar as the services allegedly provided in exchange for such

transfers perpetuated a Ponzi scheme.

        40.      The Two Year Transfers were made to or for the benefit of Defendant.

        41.      Each Debtor that made any of the Two Year Transfers had at least one creditor

with an allowable unsecured claim for liabilities, which claim remained unsatisfied as ofthe

Petition Date.

        42.      The Two Year Transfers are avoidable under applicable law —California Civil

Code section 3439.04(a)(1) and/or comparable provisions of law in other jurisdictions that have

adopted the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act or the

Uniform Fraudulent Conveyance Act — by a creditor holding an allowed unsecured claim and

thus by Plaintiff pursuant to Bankruptcy Code section 544(b).

        43.      As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 544(b), 550(a), and 551:(a) avoiding the Two Year Transfers free and

clear of any claimed interest of Defendant,(b) directing that the Two Year Transfers be set aside,




                                                   9
DOGS DB226445.194811/003
                Case 19-51059-BLS         Doc 1     Filed 12/02/19     Page 11 of 16



and (c) recovering such Two Year Transfers or the value thereof from Defendant for the benefit

of the Liquidation Trust.

                                   F'IF"T~I CI.AIlVI FOR R~LIE~"

         Avoidance end Reco~~ery of Coizstructive Voidable Transactions —State La~~v

         44.     Plaintiff realleges and incorporates herein Paragraphs 1 through 43, as if fully set

forth herein.

         ~5.     The Tv~~~ Year Transfers cor~stit~zted transfers ~f the Lebt:,rs' ~r~perty.

         46.     The Two Year Transfers were made by the Debtors for less than reasonably

equivalent value at a time when the Debtors (i) were insolvent; and/or (ii) were engaged or was

about to engage in business or a transaction for which any capital remaining with the Debtors

were an unreasonably small capital; and/or (iii) intended to incur, or believed that it would incur,

debts beyond their ability to pay as such debts matured.

        47.      The Two Year Transfers were made to or for the benefit of Defendant.

        48.      At the time of and/or subsequent to each of the Two Year Transfers, each Debtor

that made any of the Two Year Transfers had at least one creditor with an allowable unsecured

claim for liabilities, which claim remained unsatisfied as of the Petition Date.

        49.      The Two Year Transfers are avoidable under applicable law —California Civil

Code section 3439.04(a)(2) and/or comparable provisions of law in other jurisdictions that have

adopted the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act or the

Uniform Fraudulent Conveyance Act — by a creditor holding an allowed unsecured claim and

thus by Plaintiff pursuant to Bankruptcy Code section 544(b).

        50.      As a result of the foregoing, Plaintiff is entitled to judgment pursuant to

Bankruptcy Code sections 544(b), 550(a), and 551:(a) avoiding the Two Year Transfers free and



                                                   10
DOGS D~:226445.194811/003
                 Case 19-51059-BLS           Doc 1     Filed 12/02/19     Page 12 of 16




clear of any claimed interest of Defendant,(b) directing that the Two Year Transfers be set aside,

and (c) recovering such Two Year Transfers or the value thereoffrom Defendant for the benefit

of the Liquidation Trust.

                                      SIXTH CLAIM FOR RELIEF

          Saie of Unregistered Securities (Securities Act Sections 5(a), 5(c), and 12(a))

         51.      Plaintiff realleges and incorporates herein Paragraphs 1 through 50, as if fully set

forth he:eir~.

         52.      The Notes and Units sold by Defendant were securities within the meaning of the

Securities Act.

         53.      No registration statement was filed or in effect with the SEC pursuant to the

Securities Act with respect to the securities issued by the Debtors as described in this Complaint

and no exemption from registration existed with respect to these securities.

        54.       From in or about July 2012 through at least December 4, 2017, Defendant directly

and indirectly:

                  a.        made use of any means or instruments oftransportation or communication
                            in interstate commerce or of the mails to sell securities, through the use or
                            medium of a prospectus or otherwise;

                  b.        carried or caused to be carried securities through the mails or in interstate
                            commerce, by any means or instruments oftransportation, for the purpose
                            of sale or delivery after sale; and/or

                  c.        made use of any means or instruments of transportation or communication
                            in interstate commerce or of the mails to offer to sell or offer to buy
                            through the use or medium of any prospectus or otherwise any security,
                            without a registration statement having been tiled or being in effect with
                            the SEC as to such securities.

        55.       By reason of the foregoing, Defendant violated Sections 5(a) and 5(c) of the

Securities Act, 15 U.S.C. §§ 77e(a) and 77e(c).




                                                      11
llOCS DE226445.194811/003
                Case 19-51059-BLS           Doc 1    Filed 12/02/19     Page 13 of 16




        56.        The Investors who contributed their claims to the Liquidation Trust purchased the

unregistered securities issued by the Debtors and as a direct and proximate result sustained

significant damages. Accordingly, the Liquidation Trust has standing under Section 12(a)(1) of

the Securities Act, 15 U.S.C. § 77l(a)(1), to bring a cause of action seeking damages based on

Defendant's violations of Section 5(a) and 5(c) of the Securities Act.

        57.        As a result of the foregoing, Plaintiff is entitled to judgment holding Defendant

liz~le far the sale :,f;znregistere~ sec;zriti~s, ~s set forth ir. Exhibit ~, ~r in an amount t~ be

proven at trial.

                                  SEVENTH CLAIM FOR RELIEF

                                                  Fraud

        58.        Plaintiff realleges and incorporates herein Paragraphs 1 through 57, as if fully set

forth herein.

        59.        Defendant misrepresented the facts to Investors, including by making affirmative

misrepresentations and by concealing and failing to disclose the true facts. Among the

misrepresentations were that Investors were often told that they were investing money to be

loaned with respect to particular properties owned by third parties, that those properties were

worth substantially more than the loans against the properties, and that they would have the

benefit of a stream of payments from these third parties for high-interest loans, protected by

security interests and/or mortgages against such properties.

        60.        In reality, these statements were lies. Investors' money was almost never used to

make high-interest loans to unrelated, third-party borrowers, and there was no stream of

payments; instead, Investors' money was commingled and used for an assortment of expenses,

including maintaining a lavish lifestyle for Shapiro and his family, brokers' commissions,



                                                    12
DOGS D~:226445.194811/003
                Case 19-51059-BLS        Doc 1     Filed 12/02/19     Page 14 of 16




overhead (largely for selling even more Notes and Units to Investors), and payment of principal

and interest to existing investors. The money that was used to acquire properties (almost always

owned by a disguised affiliate) cannot be traced to any specific Investor.

        61.      Defendant made these misrepresentations knowingly, with scienter, and with

intent to defraud Investors.

        62.      The Investors who contributed their claims to the Liquidation Trust justifiably

relied ~n Defendant's ~nisrepresentatians :,f facts, and as a direct and proximate result sustained

hundreds of millions of dollars in damages.

        63.     As a result of the foregoing, Plaintiff is entitled to judgment holding Defendant

liable for fraud, as set forth in Exhibit B, or in an amount to be proven at trial.

                                 EIGHTH CLAIM FOR RELIEF

                                    Aiding and Abetting Fraud

        64.     Plaintiff realleges and incorporates herein Paragraphs 1 through 63, as if fully set

forth herein.

        65.     Shapiro — an architect of the fraud —also misrepresented the facts to Investors,

and did so knowingly, with scienter, and with intent to defraud Investors. The Investors who

contributed their claims to the Liquidation Trust justifiably relied on Shapiro's

misrepresentations of facts, and as a direct and proximate result sustained hundreds of millions

of dollars in damages.

        66.     Defendant knowingly and substantially assisted Shapiro in defrauding Investors.

        67.     Defendant was aware of Shapiro's fraud and acted knowingly in providing

substantial and material assistance to Shapiro.




                                                  13
DOGS DE226445.194811/003
               Case 19-51059-BLS            Doc 1    Filed 12/02/19     Page 15 of 16



         68.     Defendant substantially benefited by receiving income, commissions, and

bonuses.

        69.      As a result ofthe foregoing, Plaintiff is entitled to judgment holding Defendant

liable for aiding and abetting fraud, as set forth in Exhibit B, or in an amount to be proven at

trial, in an amount to be proven at trial.

                                        ~'RAY~R FOR RELIEF

         WHFREF~RE, by re~scn of the foregoing, Plaintiff requests that tree Curt enter

judgment:

                (1)        On the first claim for relief,(a) avoiding the 90 Day Transfers free and
                           clear of any interest of Defendant,(b) directing that the 90 Day Transfers
                           be set aside, and (c) ordering Defendant to pay to Plaintiff $22,149.99;

                (2)        On the second and third claims for relief,(a) avoiding the Two Year
                           Transfers free and clear of any claimed interest of Defendant,(b) directing
                           that the Two Year Transfers be set aside, and (c) ordering Defendant to
                           pay to Plaintiff $77,087.49;

                (3)        On the fourth and fifth claims for relief,(a) avoiding the Two Year
                           Transfers free and clear of any claimed interest of Defendant,(b)directing
                           that the Two Year Transfers be set aside, and (c) ordering Defendant to
                           pay to Plaintiff $77,087.49;

                (4)        On the sixth claim for relief, holding Defendant liable for damages, in the
                           amount of $1,415,090.28 for sale of Notes and/or Units as set forth in
                           Exhibit B, or in an amount to be proven at trial, arising from Defendant's
                           sale of unregistered securities;

                (5)        On the seventh claim for relief, holding Defendant liable for fraud, for
                           $1,415,090.28 for sale of Notes and/or Units as set forth in Exhibit B in
                           an amount to be proven at trial;




                 [REMAINDER OT PAGE LEFT INTENTIONALLY BLANK]




                                                    14
DOGS DE226445.1948ll/003
               Case 19-51059-BLS            Doc 1     Filed 12/02/19     Page 16 of 16




                (6)        On the eighth claim for relief, holding Defendant liable for aiding and
                           abetting fraud, in the amount of $1,415,090.28 for sale of Notes and/or
                           Units as set forth in Exhibit B, or in an amount to be proven at trial; and

                (7)        On all claims for relief, awarding Plaintiff prejudgment interest as
                           permitted by law, costs of suit, and such other and further relief as is just
                           and proper.



Dated:    December 1, 2019                   PACHULSKI STANG ZIEHL &JONES LLP
          Wilmington, Delaware
                                            /s/Colin R. Robinson
                                            Richard M.Pachulski(CA Bar No. 90073)
                                            Andrew W. Caine(CA Bar No. 110345)
                                            Bradford J. Sandler(DE Bar No. 4142)
                                            Colin R. Robinson(DE Bar No. 5524)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899(Courier 19801)
                                            Telephone: 302-652-4100
                                            Fax: 302-652-4400
                                            Email: rpachulski@pszjlaw.com
                                                   acaine@pszjlaw.com
                                                   bsandler@pszjlaw.com
                                                   crobinson@pszjlaw.com

                                             Counsel to Plazntiff, as Liquidating Trustee ofthe
                                             WoodbNidge Liquidation Trust




                                                     15
DOCS DE226445.194811/003
